DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 15 is interpreted under 112(f) for using “mean for” plus function of “transferring”.  This element is interpreted under 35 U.S.C. 112(f) as the metal plate in the touch sensor for capacitively coupling the drive signal from the drive electrode to the detectable object as disclosed at paragraph 0035 of applicant’s specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 6,281,888) in view of Parkinson et al. (US PGPub 2008/0231603) further in view of Drake et al. (US PGPub 2018/0059866).

Regarding claim 1, Hoffman discloses a system for increasing a proximity sensing distance of a touch and proximity sensor (fig. 2, pen input device 10), said touch and proximity sensor system comprised of: 
a housing of the touch and proximity sensor system (fig. 2, base 32); 
a drive signal generator (fig. 2, oscillator 46) configured to generate a drive signal (column 4, lines 50-52); 
a touch surface having a grid (fig. 1 and 2, array 14 of electrodes 16);
at least one drive electrode (fig. 2, transmitter 12) connected to the grid (fig. 2) configured to receive the drive signal from the drive signal generator (column 3, lines 62-66, the transmitter transmits electric signals in an electrostatic field);
at least one sense electrode of the grid (fig. 1, receiver electrodes 16), wherein the at least one sense electrode is coupled indirectly to the drive signal from the at least one drive electrode on the grid 
a sense circuit (fig. 2, receive amp 34) configured to measure a change by receiving the coupled drive signal on the at least one sense electrode (column 4, lines 31-35, the electrical components include a receiver amplifier 34 that is electrically connected to the array 14 to receive signals from the receiver electrodes 16); and
a detectable object (fig. 2, hand 24 and writing instrument 18) that receives the drive signal from the at least drive electrode (column 3, lines 62-66, the transmitter transmits electric signals in an electrostatic field, represented by field lines 22, which are coupled to a hand of a person 24 who interacts with the field lines 22 by, e.g., resting his or her hand or wrist on the transmitter 12, as shown in FIG. 2, or otherwise in close proximity to the transmitter 12), wherein the at least one sense electrode detects the drive signal on the detectable object (column 4, lines 10-14, As recognized by the present invention and as shown in FIG. 2, although the field lines 26 are emitted along the length of the writing instrument 18, with a concentration of field lines 26 emanating from the writing tip 28 of the writing instrument 18. In accordance with PAN principles, the signals from the writing instrument 18 are sensed by the receiver electrodes 16), wherein the detectable object is detectable by the sense circuit at a greater distance than if the detectable object did not receive the drive signal (column 3, lines 62 – column 4, line 14, the transmitter transmits electric signals in an electrostatic field, represented by field lines 22, which are coupled to a hand of a person 24 who interacts with the field lines 22 by, e.g., resting his or her hand or wrist on the transmitter 12, as shown in FIG. 2, or otherwise in close proximity to the transmitter 12 … the signals from the writing instrument 18 are sensed by the receiver electrodes 16).
Hoffman does not disclose a power supply, the touch surface having a grid of drive electrodes and sense electrodes; wherein the at least one sense electrode is capacitively coupled indirectly to the drive signal; a sense circuit configured to measure a change in capacitance by receiving the capacitively coupled drive signal on the at least one sense electrode. 
Although Hoffman is silent regarding a power supply, power is required to operate a touchscreen. In a similar field of endeavor of touch screens, Parkinson discloses a power supply ([0046], power supply).

Hoffman discloses electrostatic coupling, instead of capacitive coupling. Drake discloses the touch surface having a grid of drive electrodes and sense electrodes (fig. 1A, capacitive sense array 125); wherein the at least one sense electrode is capacitively coupled indirectly to the drive signal ([0120], the electrodes of the capacitive sense array 125 or the one or more force electrodes 128 form a single solid diamond (SSD) pattern. In some implementations, each intersection between a row electrode and a column electrode defines a unit cell. Each point within the unit cell is closer to the associated intersection than to any other intersection. For example, the unit cell 320 contains the points that are closest to the intersection between the row electrode 304 and the column electrode 316); a sense circuit (fig. 6A, capacitance sense circuit 101A) configured to measure a change in capacitance by receiving the capacitively coupled drive signal on the at least one sense electrode ([0129], two example capacitance sense circuits 101A and 101B, each of which is configured to measure both capacitive sense signals and force signals during capacitive sense and force scans in accordance with some implementations). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the electrostatic technology of Hoffman with the capacitively coupling technology of Drake for the purpose of substituting known alternatives to achieve expected results. 

Regarding claim 2, Hoffman further discloses wherein the touch and proximity sensor system is further comprised of at least one touch sensor pad disposed on an exterior of the housing (column 4, lines 1-2, the transmitter 12 can be constructed of conductive plastic, for example), wherein the at least one touch sensor pad is coupled to the at least one sense electrode (fig. 2), and wherein the at least one touch sensor pad detects a proximity of the detectable object and a touch of the detectable object on the at least one touch sensor pad (column 3, line 62 - column 4, line 1, the transmitter transmits electric signals in an electrostatic field, represented by field lines 22, which are coupled to a hand of a person 24 who interacts with the field lines 22 by, e.g., resting his or her hand or wrist on the transmitter 12, as shown in FIG. 2, or otherwise in close proximity to the transmitter 12).


	Regarding claim 5, the combination of Hoffman and Drake discloses capacitively coupled in claim 1, Hoffman further discloses wherein the touch and proximity sensor system is further comprised of a drive electrode conductor on an exterior of the housing (column 4, lines 1-2, the transmitter 12 can be constructed of conductive plastic, for example), wherein the drive electrode conductor does not make direct contact with the detectable object, but instead is coupled to the detectable object to thereby transfer the drive signal from the at least one drive electrode to the detectable object (column 3, line 62 - column 4, line 1, the transmitter transmits electric signals in an electrostatic field, represented by field lines 22, which are coupled to a hand of a person 24 who interacts with the field lines 22 by, e.g., resting his or her hand or wrist on the transmitter 12, as shown in FIG. 2, or otherwise in close proximity to the transmitter 12).

	Claims 7-9 and 11 are method claims drawn to the system of claims 1-3 and 5 respectively and are therefore interpreted and rejected based on similar reasoning.  

	Regarding claim 10, Hoffman further discloses wherein the method further comprises:
disposing at least one touchscreen on the housing;
detecting a presence and movement of the detectable object on the touchscreen; and
providing visual feedback to the user using the touchscreen (column 2, lines 39-48, in accordance with the present invention, the transmitter is arranged on the base such that signals from the transmitter 

	Claim 13 is a sensor of the system of claim 1 and is therefore interpreted and rejected based on similar reasoning.  

	Regarding claim 15, Hoffman further discloses further including means for transferring the drive signal from the drive electrode to the detectable object: This element is interpreted under 35 U.S.C. 112(f) as the metal plate in the touch sensor for capacitively coupling the drive signal from the drive electrode to the detectable object as disclosed at paragraph 0035 of applicant’s specification (fig. 2, transmitter 12). 

	Claims 16-19 are within the scope of claims 2, 3, 10 and 5 respectively and are therefore interpreted and rejected based on similar reasoning. 

	 Regarding claim 21, Hoffman does not disclose wherein the drive signal is a time varying voltage signal.
Parkinson further discloses wherein the drive signal is a time varying voltage signal (paragraph 0031, lines 2-4; the proximity sensing ECU 30 applies a sinusoidal signal at a predetermined frequency and amplitude, in this case 67 kHz and 10V, to the driver's seat antenna 26).
In view of the teachings of Hoffman and Parkinson, it would have been obvious to one of ordinary skill in the art to substituting the signal of Hoffman with the time varying voltage signal as taught by Parkinson, for the purpose of using known alternative signal technology to send signals. 
Claims 6, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, Parkinson and Drake further in view of Coppersmith et al. (US 5,796,827). 

Regarding claim 6, the combination of Hoffman and Drake discloses capacitively coupled in claim 1, Hoffman further discloses wherein the touch and proximity sensor system is further comprised of a drive electrode conductor (fig. 2, transmitter 12), wherein the drive electrode conductor does not make direct contact with the detectable object, but instead is coupled to the detectable object to thereby transfer the drive signal from the at least one drive electrode to the detectable object (column 3, line 62 - column 4, line 1, the transmitter transmits electric signals in an electrostatic field, represented by field lines 22, which are coupled to a hand of a person 24 who interacts with the field lines 22 by, e.g., resting his or her hand or wrist on the transmitter 12, as shown in FIG. 2, or otherwise in close proximity to the transmitter 12).
	Hoffman does not disclose the drive electrode conductor on an interior of the housing. 
	In a similar field of endeavor of transmitter, receiver pairs, Coppersmith discloses the drive electrode conductor on an interior of the housing (fig. 2, transmitter electrode 16 within transmitter module 5). 
	In view of the teachings of Hoffman and Coppersmith, it would have been obvious to one of ordinary skill in the art to alternatively locate the at least one drive electrode conductor in a system of Hoffman on an interior of the housing, such as taught by Coppersmith, since either location would have worked as intended and as expected in Hoffman while eliminating the requirement that the user directly touch the transmitter. 

	Claim 12 is a method claim drawn to the system of claim 6 and is therefore interpreted and rejected based on similar reasoning. 

	Claim 20 is within the scope of claim 6 and is therefore interpreted and rejected based on similar reasoning. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, Parkinson and Drake further in view of in view of King et al. (US PGPub 2012/0050180). 


	In a similar field of endeavor of touch input devices King discloses wherein the detectable object is a hand holding the housing ([0063] and fig. 2, left hand 212). 
	Therefore it would have been obvious to one of ordinary skill in the art to modify the system of Hoffman by specifically providing the detectable object is a hand, as taught by King, for the purpose of improving usability by performing touch signal compensation as disclosed at [0063] of King. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 13 have been considered but are moot because the arguments do not apply to the new reference combination including new reference of Drake being used in the current rejection
Examiner notes: If applicant were to amend the claims to recite the embodiment of Fig. 4 in its entirety, such amendment would appear to overcome the current prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693